Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Mandy Barsilai on 6 April 2021.
The application has been amended as follows: The claims are amended to incorporate the allowable subject matter of claim 1, as provided in the attached APPENDIX.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
With regard to claim 9, Odinak, USPN  6,419,159, discloses a circuit (column 1 lines 7-12) including a supply terminal (ground line, column 2 lines 5-11, Fig. 1 Gnd), a reference terminal (voltage line, column 2 lines 12-14, Fig. 1 Vcc), a logic circuit coupled the supply terminal and the reference terminal (Fig. 1 CPU 12, column 3 lines 23-29), the logic circuit ST-17-RO-0458USol-18-configured to produce an output signal on an output terminal of the logic circuit (column 4 lines 54-65), and an auxiliary circuit (random state generator) coupled between the supply terminal and the reference terminal (column 2 lines 12-25), the auxiliary circuit further coupled to the output terminal of the logic circuit (Fig.1 ), the auxiliary circuit including a plurality of switches (column 2 lines 12-25), wherein the auxiliary circuit is configured to control the plurality of switches to produce a random criterion of a plurality of random criterions based on a random value (column 2 lines 12-25, column 3 lines 56-62), and wherein each random criterion causes, on each .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB LIPMAN whose telephone number is (571)272-3837.  The examiner can normally be reached on 5:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on 571-272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACOB LIPMAN/Primary Examiner, Art Unit 2434